—Appeal from a judgment of Supreme Court, Niagara County (Fricano, J.), *948entered October 3, 2001, upon a jury verdict rendered in favor of defendants.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We reject plaintiffs contention that the verdict is against the weight of the evidence (see Lolik v Big V Supermarkets, 86 NY2d 744, 746; Saggese v Madison Mut. Ins. Co., 294 AD2d 900). Plaintiffs version of the accident conflicted with that testified to by defendant Dorene A. Manchester and defendants’ expert in accident reconstruction, and the jury was entitled to resolve issues of credibility against plaintiff (see Anaya v County of Erie, 288 AD2d 945, lv denied 97 NY2d 611; Accurso v Forest City Enters., 273 AD2d 820, 820-821). Plaintiffs further contention that the cumulative effect of improper comments by defendants’ attorney warrants reversal is not preserved for our review. Plaintiff failed to object to some of those allegedly improper comments and failed to seek curative instructions or a mistrial when her objections to others were sustained (see Duran v Ardee Assoc., 290 AD2d 366; Lind v City of New York, 270 AD2d 315, 317; Balsz v A & T Bus Co., 252 AD2d 458, 458-459). Present — Pine, J.P., Wisner, Hurlbutt, Scudder and Burns,, JJ.